Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of the Claims
Claims 1-14 are pending in the current application.

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 4/21/22 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Becker (US 20070076833) in view of Lei (TW 201728767 A).
As to claim 1, Becker discloses a method of forming a thin metal film comprising:
Depositing a metal material from a target onto a substrate via ion beam deposition in a process chamber (abstract: deposition of metal or metal compounds by ion beam; figure 1a: ion beam source 20 to target 40 for deposition onto substrate 50 );
Simultaneously bombarding at least some of the deposited material from the substrate in the process chamber with an assist ion beam (figure 1a: assist ion source 60; paragraph 99: simultaneous ion beam etching with deposition);
A net deposition rate of at least 0.5 A/s (paragraph 175/table b: deposition rate Ta: 0.57A/s).

Becker, while disclosing the deposition of refractory metals by sputter deposition (abstract: Ta, W, etc. metals), is silent as to the substrate temperature during deposition.
 	Lei discloses a method of sputter depositing refractory metals (abstract; ‘mode for invention’ paragraph 6) with a substrate heated to temperatures up to 400°C (‘mode for invention’ paragraph 28), the conditions including temperature affecting resistance of the formed film (‘mode for invention’ paragraph  31).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to heat the substrate up to 400°C, as disclosed by Ramalingam, in the method of Becker, because this allows for control over the film properties including resistance.

	As to claim 2, Becker discloses tungsten metal target and deposition (abstract).
	As to claim 3, Lei discloses temperatures up to 400°C (‘mode for invention’ paragraph 31)
As to claim 4-5, Becker discloses deposition and etch angles set to 45-60 degrees (paragraph 98).
As to claim 6, Becker discloses a deposition beam voltage source of 500 to 1500V (paragraph 94).
As to claim 7, Becker discloses the deposition beam voltage of 1000-1500V (paragraph 94).
As to claim 8, Becker discloses an assist ion beam voltage of 50-150V (paragraph 95).


As to claim 9, Becker discloses a method of forming a thin metal film comprising:
Depositing a metal material from a target onto a substrate via ion beam deposition off angle in a process chamber (abstract: deposition of metal or metal compounds by ion beam; figure 1a: ion beam source 20 to target 40 for deposition onto substrate 50 at angle ‘a’);
Simultaneously bombarding at least some of the deposited material from the substrate in the process chamber with an assist ion beam (figure 1a: assist ion source 60; paragraph 99: simultaneous ion beam etching with deposition).

Becker, while disclosing the deposition of refractory metals by sputter deposition (abstract: Ta, W, etc. metals), is silent as to the substrate temperature during deposition.
 	Lei discloses a method of sputter depositing refractory metals (abstract; ‘mode for invention’ paragraph 6) with a substrate heated to temperatures up to 400°C (‘mode for invention’ paragraph 28), the conditions including temperature affecting resistance of the formed film (‘mode for invention’ paragraph  31).

As to claim 10, Becker discloses a net deposition rate of at least 0.57 A/s (paragraph 175/table b: deposition rate Ta: 0.57A/s).
As to claim 11, Becker discloses deposition and etch angles set to 45-60 degrees (paragraph 98).
As to claim 12, Becker discloses a deposition beam voltage source of 500 to 1500V (paragraph 94).
As to claim 13, Becker discloses the deposition beam voltage of 1000-1500V (paragraph 94).
As to claim 14, Becker discloses an assist ion beam voltage of 50-150V (paragraph 95).

Correspondence Information

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON BERMAN whose telephone number is (571)270-5265.  The examiner can normally be reached on Monday - Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON BERMAN/Primary Examiner, Art Unit 1794